UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [MARK ONE] xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 1-10006 Commission File Number 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas 75247-4309 (Address of principal executive offices) (214) 630-8090 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer oAccelerated FilerxNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of June 30, 2007, there were 17,432,604 shares of the registrant's common stock, par value $1.50 per share, outstanding. INDEX PART I Financial Information Page No. Item 1 Financial Statements Consolidated Condensed Balance Sheets June 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Condensed Statements of Income (unaudited) Three and six months ended June 30, 2007 and 2006 2 Consolidated Condensed Statements of Cash Flows (unaudited) Six months ended June 30, 2007 and 2006 3 Notes to Consolidated Condensed Financial Statements (unaudited) 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 20 PART II Other Information Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 23 Item 4 Submission of Matters to a Vote of Security Holders 23 Item 5 Other Information 23 Item 6 Exhibits 23 Signatures 24 Exhibit Index 25 PART I. FINANCIAL INFORMATION Item 1.Financial Statements FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Condensed Balance Sheets (In thousands) Assets June 30, 2007 (unaudited) December 31, 2006 Current assets Cash and cash equivalents $ 14,990 $ 9,589 Accounts receivable, net 50,527 49,895 Tires on equipment in use 4,559 4,953 Other current assets 13,392 21,749 Total current assets 83,468 86,186 Property and equipment, net 88,180 97,808 Other assets 7,570 7,768 Total assets $ 179,218 $ 191,762 Liabilities and shareholders' equity Current liabilities Accounts payable $ 23,834 $ 23,206 Accrued claims 10,737 11,084 Accrued payroll 7,348 8,478 Accrued liabilities 1,642 2,005 Total current liabilities 43,561 44,773 Long-term debt 4,900 Deferred income taxes 8,526 9,752 Accrued claims 7,483 9,806 Total liabilities 59,570 69,231 Shareholders' equity Par value of common stock (18,572 shares issued) 27,858 27,858 Capital in excess of par value 5,633 6,045 Retained earnings 96,315 98,257 129,806 132,160 Treasury stock (1,221 and1,170 shares, at cost) (10,158 ) (9,629 ) Total shareholders' equity 119,648 122,531 Total liabilities and shareholders' equity $ 179,218 $ 191,762 See accompanying notesto consolidated condensed financial statements. Page 1 FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Condensed Statements of Income For the Three and Six Months Ended June 30, (Unaudited and in thousands, except per-share amounts) Three Months Six Months 2007 2006 2007 2006 Revenue $ 113,050 $ 123,554 $ 219,558 $ 247,152 Operating expenses Salaries, wages and related expenses 33,153 32,887 65,208 66,875 Purchased transportation 27,995 29,583 52,403 57,899 Fuel 20,795 23,651 39,751 44,469 Supplies and expenses 13,599 13,743 27,015 29,068 Revenue equipment rent 7,727 7,660 15,245 15,616 Depreciation 4,943 5,060 10,105 10,243 Communications and utilities 1,024 970 2,044 2,056 Claims and insurance 6,057 5,066 9,087 9,061 Operating taxes and licenses 1,193 944 2,362 2,245 Gains on disposition of equipment (1,010 ) (1,017 ) (1,532 ) (1,651 ) Miscellaneous expenses 765 1,626 1,729 4,401 Total operating expenses 116,241 120,173 223,417 240,282 (Loss) income from continuing operations (3,191 ) 3,381 (3,859 ) 6,870 Interest and other (income) expense Interest expense 62 122 Interest income (241 ) (219 ) (381 ) (336 ) Equity in earningsof limited partnership (108 ) (115 ) (207 ) (252 ) Life insurance and other 332 (9 ) 359 (55 ) Total interest and other (income) expense (17 ) (281 ) (229 ) (521 ) Pre-tax (loss) income from continuing operations (3,174 ) 3,662 (3,630 ) 7,391 Income tax (benefit) expense (2,513 ) 1,709 (2,736 ) 3,358 Net (loss) income from continuing operations (661 ) 1,953 (894 ) 4,033 Income from discontinued operations, net of tax 160 15 Net (loss) income $ (661 ) $ 2,113 $ (894 ) $ 4,048 Net (loss) income from continuing operations per share of common stock Basic $ (0.04 ) $ 0.11 $ (0.05 ) $ 0.22 Diluted $ (0.04 ) $ 0.10 $ (0.05 ) $ 0.21 Net income from discontinued operations per share of common stock Basic $ $ 0.01 $ $ Diluted $ $ 0.01 $ $ Net (loss) income per share of common stock Basic $ (0.04 ) $ 0.12 $ (0.05 ) $ 0.22 Diluted $ (0.04 ) $ 0.11 $ (0.05 ) $ 0.21 Weighted average shares outstanding Basic 17,296 18,059 17,357 18,019 Diluted 17,296 18,839 17,357 18,864 See accompanying notesto consolidated condensed financial statements. Page 2 FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Condensed Statements of Cash Flows For the Six Months Ended June 30, (Unaudited and in thousands) 2007 2006 Net cash provided by operating activities $ 12,003 $ 11,897 Cash flows from investing activities Expenditures for property and equipment (8,240 ) (18,089 ) Proceeds from sale of property and equipment 9,111 4,110 Other (14 ) (931 ) Net cashprovided by (used in)investing activities 857 (14,910 ) Cash flows from financing activities Proceeds from borrowings 200 2,100 Payments against borrowings (5,100 ) (2,100 ) Debt repaid by variable interest entities (427 ) Proceeds from capital stock transactions 1,348 1,572 Dividends paid (1,048 ) Purchases of treasury stock (3,262 ) Income tax benefit of stock options exercised 403 196 Other (2 ) Net cash (used in) provided by financing activities (7,459 ) 1,339 Net increase (decrease) in cash and cash equivalents 5,401 (1,674 ) Cash and cash equivalents at January 1 9,589 10,957 Cash and cash equivalents at June 30 $ 14,990 $ 9,283 See accompanying notesto consolidated condensed financial statements. Page 3 FROZEN FOOD EXPRESS INDUSTRIES, INC. AND SUBSIDIARIES Notes to Consolidated Condensed Financial Statements (Unaudited) 1.Basis of Presentation These consolidated condensed financial statements include Frozen Food Express Industries, Inc., a Texas corporation, and our subsidiary companies, all of which are wholly-owned. These financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments (which consisted only of normal recurring entries) necessary to present fairly our financial position, cash flows and results of operations have been made. All intercompany balances and transactions have been eliminated in consolidation. Pursuant to SEC rules and regulations, certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted from these statements unless significant changes have taken place since the end of the most recent fiscal year. We believe the disclosures contained herein, when read in conjunction with the audited financial statements and notes includedin our Annual Report on Form 10-K, filed with the SEC on March 16, 2007, are adequate to make the information presented not misleading. It is suggested, therefore, that these statements be read in conjunction with the statements and notesincluded in our most recent Annual Report on Form 10-K. 2.Revenue and Expense Recognition Revenue and associated direct operating expenses are recognized on the date the freight is picked up from the shipper in accordance with the Financial Accounting Standards Board's (“FASB”) Emerging Issues Task Force Issue No. 91-9, Revenue and Expense Recognition for Freight Services In Process (“EITF No. 91-9”). One of the preferable methods outlined in EITF No. 91-9 provides for the allocation of revenue between reporting periods based on relative transit time in each reporting period with expense recognized as incurred. Changing to this method would not have a material impact on our quarterly or annual financial statements. We are the sole obligor with respect to the performance of our freight services, and we assume all of the related credit risk. Accordingly, our revenue and our related direct expenses are recognized on a gross basis. Payments we make to independent contractors for the use of their trucks in transporting freight are typically calculated based on the gross revenue generated or the miles traveled by their trucks. Such payments to independent contractors are recorded as purchased transportation expense. Revenue from equipment rental is recognized ratably over the term of the associated rental agreements. Page 4 3.Related Party Transactions We buy most of the trailers and trailer refrigeration units we use in our operations from W&B Service Company, L.P. ("W&B"), an entity in which we own a 20% equity interest. We account for that investment by the equity method of accounting. All of our trailer purchase orders are awarded after a competitive bidding process to ensure that we are getting the best possible product quality, price, warranty and terms. We also rely on W&B to provide routine maintenance and warranty repair of the trailers and refrigeration units. During the six-month period ended June 30, 2006, we purchased trailers and refrigeration units aggregating $2.8 million from W&B. We made no such purchases in the first half of 2007. During both of the six-month periods ended June 30, 2006 and 2007, we paid W&B $0.9 million for maintenance and repair services and for parts and accessories. As of June 30, 2006 and 2007, respectively, our accounts payable included amounts owed to W&B of $0.5 million and $0.3 million for the purchase of trailers, repair services and for parts and accessories. During the six-month period ended June 30, 2006, we leased tractors from our Chief Executive Officer (“CEO”) and our former (effective May 2006) Chief Operating Officer (“COO”), or partnerships under the control of such officers. The leases with related parties were cancelled during the third quarter of 2006. We paid the officers a premium over the tractor rentals we pay to unaffiliated lessors. During the six-month period ended June 30, 2006, total payments under these leases were $1.0 million, which is approximately $0.1 million more than it would have been had the tractors been leased from unrelated parties. We also rented trailers from the same officers on a month-to-month basis. The rentals we paid for the trailers leased from related parties were approximately $0.2 million during the six-month period ended June 30, 2006, which was about $0.1 million more than the trailers' fair rental value. A member of our finance staff devotes a portion of his time rendering tax and other professional services for the personal benefit of our CEO, our current COO and our former COO. We have determined that approximately $20 thousand of the finance staff member's salary was related to the provision of such services during each of the six-month periods ended June 30, 2006 and 2007. 4.Long-Term Debt As of June 30, 2007, we had a secured line of credit pursuant to a revolving credit agreement with two commercial banks. The amount we may borrow may not exceed the lesser of $50 million, as adjusted for letters of credit and other debt as defined in the agreement, a borrowing base or a multiple of a measure of cash flow as described in the agreement. Loans and letters of credit will become due upon the expiration of the agreement. As of June 30, 2007, we were in compliance with the terms of the agreement, which expires in 2010. We may elect to borrow at a daily interest rate based on the bank's prime rate or for specified periods of time at fixed interest rates which are based on the London Interbank Offered Rate in effect at the time of a fixed rate borrowing. Interest is paid monthly. At June 30, 2007, no money was borrowed against this facility and approximately $6 million was being used as collateral for letters of credit. Accordingly, at June 30, 2007, approximately $44 million was available under the agreement. Borrowings are secured by our accounts receivable. We have the option to provide the banks with liens on a portion of our truck and trailer fleets to secure borrowings and letters of credit in excess of the amount that can be borrowed against accounts receivable. The agreement contains a pricing “grid” where increased levels of profitability and cash flows or reduced levels of indebtedness can reduce the rates of interest expense we incur. The agreement permits, with certain limits, payments of cash dividends, repurchases of our stock and certain levels of capital expenditures. During the six months ended June 30, 2007, the agreement was amended in order to adjust the limitation on our ability to pay cash dividends and repurchase our company stock. 5.Income Taxes Nondeductible per diem expenses from employee-drivers have increased our effective tax rate (income tax provision divided by pre-tax income) for fiscal 2007 by more than 40percentage points over the statutory federal rate of 35%. As a result of the nondeductible expenses and state income taxes, the effective tax rate for the six-month period ended June 30, 2007 was 75.4%,which includes 2% for state income tax, net of federal benefit. Our effective tax rate during the first six months of 2006 was 45.3%. The principal factor that contributed to the higher rate in 2007 was the increased per diem expenses and diminished pre-tax income in 2007 as compared to 2006. US GAAP requires that for interim periods, we estimate our expected tax rate for the year and use that rate throughout all quarters. The amount of our income tax benefit or expense and the effective tax rate may vary considerably based on the level of non-deductible expenses relative to our pre-tax loss or income. As required by US GAAP, we will again update our estimate at the end of the third quarter, ending on September 30, 2007. Page 5 On July13, 2006, the FASB issued Financial Interpretation No.48 (“FIN No. 48”), Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No.109. FIN No.48 clarifies the accounting for uncertainty in income taxes recognized in an entity's financial statements and prescribes a recognition threshold and measurement attributes for financial statement disclosure of tax positions taken or expected to be taken on a tax return. Under FIN No. 48, the impact of an uncertain income tax position on the income tax return must be recognized at the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain tax position may not be recognized if it has less than a 50% likelihood of being sustained. Additionally, FIN No.48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. We adopted FIN No.48 on January1, 2007. Because we have identified no material uncertain tax positions as a result of the implementation of FIN No.48, we recognized no effect from the adoption of FIN No. 48 in our financial statements. There are no unrecognized tax benefits included in the balance sheet and therefore, none to be recognized that could impact the effective tax rate. We reflect interest and/or penalties related to income tax matters in income tax expense. We have no accrual for interest and penalties on our consolidated condensed balance sheets at December31, 2006 or June 30, 2007, and we have recognized no expense forinterest and/or penalties in our consolidated condensed statements of income for the six-months ended June 30, 2007 or 2006. We incur income tax in the United States of America and in various state jurisdictions. Although our federal tax return for 2004 has been audited by the IRS, our returns for 2003 and forward are presently subject to examination. 6.Commitments and Contingencies We have accrued for costs related to public liability, cargo, employee health insuranceand work-related injury claims. When an incident occurs, we record a reserve for the incident's estimated outcome. As additional information becomes available, adjustments are made. Accrued claims liabilities include all such reserves and our estimate for incidents that have been incurred but not reported. 7.Loss or Income per Share of Common Stock Basic net loss or income per share was computed by dividing our net income or loss by the weighted average number of shares of common stock outstanding during the period. The table below sets forth information regarding weighted average basic and diluted shares for each of the three- and six-month periods ended June 30, 2007 and 2006 (in thousands): Three Months Six Months 2007 2006 2007 2006 Basic shares 17,296 18,059 17,357 18,019 Common stock equivalents 780 845 Diluted shares 17,296 18,839 17,357 18,864 For the three- and six-month periods ended June 30, 2007, we excluded565 thousand and 662 thousand stock options, respectively, from our calculations of common stock equivalents because their exercise prices exceeded the market price of our stock, which would have beenanti-dilutive. For the three- and six-month periods ended June 30, 2006, 618 thousand and 42 thousand, respectively, stock options were excluded from the calculation for the same reason. Due to the net loss incurred during the first half of the year, there were 447 thousand and 438 thousand common stock equivalents that were excluded from diluted shares for the three- and six-month periods ended June 30, 2007, respectively. 8.New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value and expanded disclosures about fair value measurement. Companies are required to adopt the new standard for fiscal periods beginning after November 15, 2007. The company is evaluating the impact of this standard and does not expect it to have a material impact on its consolidated financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of FASB Statement No. 115 (“SFAS 159”). SFAS 159 provides companies with an option to report selected financial assets and financial liabilities at fair value, which can be elected on an instrument-by-instrument basis. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings at each subsequent reporting date. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The company is evaluating the impact of this standard and does not expect it to have a material impact on its consolidated financial statements. No other new accounting pronouncement issued or effective has had or is expected to have a material impact on the company's consolidated financial statements. Page 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations GENERAL The following management's discussion and analysis describes the principal factors affecting our results of operations, liquidity and capital resources. This discussion should be read in conjunction with the accompanying unaudited consolidated condensed financial statements and our Annual Report on Form 10-K for the year ended December 31, 2006, which include additional information about our business, our significant accounting policies and other relevant information that underlies our financial results. Without limiting the foregoing, the “Overview” and “Critical Accounting Policies and Estimates” sections under Item 7, “Management's Discussion and Analysis of Financial Condition and Results of Operations” of our last Annual Report on Form 10-K should be read in conjunction with this Quarterly Report. Included in discontinued operations in our consolidated condensed statements of income for the three- and six-month periods ended June 30, 2006 are the operations of Airpro Mobile Air, LLC (“AMA”), an entity previously consolidated underFASB Interpretation No. 46, Consolidation of Variable Interest Entities (revised December 2003)—an interpretation of ARB No. 51, as a variable interest entity. Our investment in AMA was sold in December 2006. A family partnership from which we leased 68 tractorswas also consolidated into our consolidated condensed financial statements until September 30, 2006. Effective September 30, 2006, we terminated those leases, and the partnership is no longer consolidated into our financial statements. Our Internet address is www.ffex.net. All of our filings with theSEC are available free of charge through our website as soon as reasonably practicable after we file them. RESULTS OF OPERATIONS Threeand Six Months Ended June 30, 2007 and 2006 Revenue: Our revenue is derived from five types of transactions. Linehaul revenue is order-based and earned by transporting cargo for our customers using tractors and trailers that we control by ownership, long-term leases, agreements with independent contractors (sometimes referred to as “owner-operators”), or through rail providers. Within our linehaul freight service portfolio we offer both truckload and less-than-truckload (“LTL”) services. Over 90% of our LTL shipments must be refrigerated or “temperature-controlled” to prevent damage to the cargo. We operate fleets, including dedicated fleets, that focus on temperature-controlled LTL shipments, temperature-controlled truckload shipments and non-refrigerated, or “dry”, truckload shipments. Our freight brokerageservice provides freight transportation services to customers using third-party trucking companies. Our dedicated fleet operation consists of tractors and trailers that haul freight for a specific customer only. Dedicated fleet revenue is asset based. Customers typically pay us weekly for trucks assigned to their service. Income from equipment rental represents amounts we charge to independent contractors for the use of trucks that we own and lease to the owner-operator, as well as income for special-use equipment rentals. During the first half of 2006, weprovided trailers in the aftermaths of Hurricanes Katrina and Rita. The revenue from the rental of refrigerated trailers used by governmental agencies in ongoing hurricane relief efforts was $2.1 million for that period.
